August 25, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            RWH HOMEBUILDERS, LP, Appellant/Cross-Appellee

NO. 14-13-00948-CV                           V.

   BLACK DIAMOND DEVELOPMENT LLP AND KIRBY FRANK, INC.,
                   Appellees/Cross-Appellants
              ________________________________

       This cause, an appeal from the judgment in favor of appellant/cross-
appellee, RWH Homebuilders, LP, signed, July 11, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.